Citation Nr: 0313228	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for ligamentous laxity 
with possible meniscus tear of the left knee, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease with limitation of motion and painful motion, left 
knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for ligamentous laxity 
with possible meniscus tear of the right knee, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease with limitation of motion and painful motion, right 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claims for ratings in 
excess of 10 percent for his service-connected status post 
menisectomies of the right and left knees.  In an August 2000 
decision, the RO granted separate 10 percent ratings for 
degenerative joint disease with painful and limited motion 
for both knees.  The veteran continues to contend, in 
essence, that his knee disabilities are more disabling than 
currently evaluated and all four knee disabilities were 
addressed in a subsequent supplemental statement of the case.  

This case was previously before the Board in October 2002, 
when it was remanded to comply with the veteran's request for 
a hearing before a Member of the Board.  Such a hearing was 
scheduled for May 2003, but was canceled by the veteran.  See 
38 C.F.R. § 20.704(e) (2002).

The Board also notes that, in the October 2002 Board remand, 
the veteran and his representative were notified that the 
veteran's appeals of the RO's December 2000 decision denying 
his claims for service connection for low back, right ankle 
and left ankle disabilities were not perfected by a 
substantive appeal.  38 U.S.C.A. § 7105(a).  




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected ligamentous laxity with 
possible meniscus tear of the left knee is manifested by pain 
and no more than slight recurrent instability and/or 
subluxation.

3.  The veteran's service-connected ligamentous laxity with 
possible meniscus tear of the right knee is manifested by 
pain and no more than slight recurrent instability and/or 
subluxation.

4.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by painful motion; 
however, the competent medical evidence does not show that he 
has limitation of flexion or extension that more nearly 
approximates 30 degrees or less, or 15 degrees or more, 
respectively, even when considering pain and weakness.

5.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by painful motion; 
however, the competent medical evidence does not show that he 
has limitation of flexion or extension that more nearly 
approximates 30 degrees or less, or 15 degrees or more, 
respectively, even when considering pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected ligamentous laxity with possible 
meniscus tear of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected ligamentous laxity with possible 
meniscus tear of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected degenerative joint disease of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected degenerative joint disease of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West , 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for higher disability ratings, by various 
documents such as the January 2000 Statement of the Case 
(SOC) and the August 2000 Supplemental Statement of the Case 
(SSOC).  In addition, the RO sent correspondence to the 
veteran in June 2001 which specifically addressed the 
applicability of the VCAA to the facts of this case, 
including what the veteran must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board notes that the RO accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that any of his knee disabilities have increased in 
severity since the last examination.  Further, it does not 
appear that he has identified any pertinent evidence that has 
not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for 
ligamentous laxity with possible meniscus tear of both knees 
by an October 1985 rating decision.  Both knees were assigned 
ratings of 10 percent.  The veteran initiated his current 
increased rating claim in April 1999.  By an October 1999 
rating decision, the RO denied the claim, and the veteran 
appealed this decision to the Board.  Thereafter, by an 
August 2000 rating decision, the RO assigned separate ratings 
of 10 percent for degenerative arthritis of both knees. 

The pertinent medical evidence reflects that the veteran has 
been treated on various occasions for complaints of bilateral 
knee pain.  Further, the record reflects that he underwent VA 
medical examinations in July 1999 and July 2001, in 
conjunction with his current increased rating claims.

At the July 1999 VA medical examination, the examiner noted 
that it was extremely difficult to determine an accurate 
history on the veteran because he was also being treated for 
schizophrenia and was not at all sure of the answers to many 
of the questions asked of him.  He did report that he took 
pain medications at least twice a day for his knee pain, but 
that he did not know what these medications were that his 
physician had prescribed.  He also reported that he slept 
with pillows underneath his knees to decrease the pain.  
Further, he reported that he could not walk up or down stairs 
due to pain, and that he was not able to retain any 
employment due to his chronic knee pain with any prolonged 
standing or walking and his inability to stoop or climb 
stairs.  It was noted that he was observed when he got out of 
a chair and walked into the examining room without 
significant difficulty.

On examination, there was no obvious swelling of either knee, 
although the veteran reported that the left knee was swollen 
to his perception.  Popliteal pulses were strong and equal.  
There was no edema in the knee as noted nor in the lower 
extremity.  Further, no specific focal tenderness could be 
determined and no ligament instability was detected.  
However, there was a patellar crunching on passive motion for 
both knees, and mild tenderness in the lateral collateral 
ligaments bilaterally with active stress against these 
ligaments.  Range of motion was as follows: extension of both 
knees to zero degrees; active flexion of 90 degrees, 
bilaterally; and passive flexion to 110 degrees without 
discomfort on either side.  No muscle deterioration was 
noted, and muscle strength was found to be strong and equal, 
bilaterally, both above and below the knee.  Moreover, the 
examiner stated that there appeared to be no significant 
incoordination on the part of the veteran due to his knees, 
and no evidence of easy fatigability.  Nevertheless, there 
was weakened movement and painful symptoms with use of motion 
of the knees.  The examiner opined that it was anticipated 
the veteran would lose 20 degrees of flexion due to pain 
symptoms, although it was reiterated that this was difficult 
to determine due to his psychiatric presentation.  Diagnosis 
was degenerative joint disease bilateral knees, manifested by 
chronic pain and decreased range of motion with moderate 
functional impairments.

Medical records from February 2000 reflect that the veteran 
had MRIs conducted on both knees, and that he reported a 
history of stabbing pain in both knees.  The MRI of the left 
knee resulted in impressions of abnormal medial femoral 
condyle in a subchondral location, probably representing 
osteochondritis dissecans; and a small focal tear in the 
posterior horn of the medical meniscus adjacent to the osteo-
chondral lesion.  In addition, it was noted that mild 
undulation was seen in the anterior cruciate ligament, 
raising the possibility of mild laxity, but no complete tear 
was identified with this technique.  The right knee MRI 
resulted in impression of mild intra-articular spurring; and 
small focus of hypointense signal in patellar cartilage 
centrally, suggesting focus of spurring or chondromalacia.  
Further, there was a slight irregular truncation seen in the 
mid-portion of the lateral meniscus on the coronal images 
that raised the question of small tear or degeneration.

Medical records from May 2000 note, in part, that medications 
had failed with respect to the veteran's knee disabilities; 
that there was mild crepitus and laxity; positive wasting of 
the left quad; and that X-rays showed mild to moderate 
degenerative joint disease.

A January 2001 statement from a VA nurse practitioner noted 
that the veteran had bilateral knee pain; that he took 
medications for this pain; that he had experienced some 
difficulty walking in the past related to knee pain and had 
used a wheelchair for mobility; that he might need to use a 
wheelchair again in the future for mobility; and that he 
might continue to have knee pain.

At the July 2001 VA medical examination, the veteran 
reported, in part, that the only medications he was taking 
for arthritis of the knees was over-the-counter Motrin on a 
per needed basis.  He also reported that he took this 
medication for general arthralgias, including his knees and 
low back.  It was also noted that he was a very poor 
historian.  His current complaints included pain bilateral 
knee pain and mild knee swelling with weather changes.  There 
was no locking, buckling, and/or loss of range of motion.

On examination, the veteran was found to be well-developed, 
and in no apparent distress.  It was noted that he brought 
along a cane that he used on his right side, but he could not 
specifically tell why he was using it.  Regarding the knees, 
the examiner stated that there was symmetrical soft tissue 
and bony structures and that it was difficult to see well-
healed, nontender cicatrices.  

Examination of the right knee revealed mild crepitus 
throughout range, while the left knee showed no crepitus 
throughout range.  For both knees, it was noted that there 
was no synovial thickening; no effusions; negative Lachman, 
McMurray, and pivot shift; and negative patellar inhibition 
sign.  Ligaments of both knees were found to be stable.  
Regarding range of motion, it was stated that the right knee 
was from zero to 130 degrees, normal without pain; and that 
the left knee was to 130 degrees, within normal limits.  No 
Baker cysts could be palpated.  Gait was within normal limits 
with symmetrical swing and stance space.  Further, the 
veteran was found to have good ankle, knee, and hip motion.  
It was also noted that he was asked to squat, which he 
attempted, but reported that he had general difficulty 
bending due to his ankles.  He also refused to do the squat 
because of low back and right posterior thigh pain.  
Moreover, it was stated that patella subluxation and lateral 
instability were not identified.  Based on the foregoing, the 
examiner concluded that the findings were compatible with 
mild patellofemoral syndrome bilaterally with discomfort as 
described.  Additionally, it was noted that X-rays were 
compatible with mild degenerative changes.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected ligamentous laxity with 
possible meniscus tear of both knees is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  

As mentioned above, the RO assigned separate ratings of 10 
percent for degenerative joint disease of both knees.  
General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to increased ratings for his service-connected 
knee disabilities.

With respect to the veteran's service-connected ligamentous 
laxity with possible meniscus tear of both knees, the Board 
notes that the competent medical evidence reflects that both 
knees are manifested by pain and resulting functional 
impairment.  However, the medical evidence indicates that the 
veteran experiences no more than slight recurrent instability 
and/or subluxation.  The Board acknowledges that the July 
1999 VA examiner stated that the knees were manifested by 
chronic pain and decreased range of motion with moderate 
functional impairments.  (emphasis added).  However, this was 
in reference to the diagnosis of degenerative joint disease, 
which is evaluated separately.  Further, this examiner stated 
that no ligament instability was detected.  In addition, this 
examiner noted that there was no muscle deterioration, and 
that muscle strength was strong and equal, bilaterally, both 
above and below the knee.  An MRI study in February 2000 
revealed findings indicative of mild laxity of the left knee 
and mild bilateral knee laxity was noted in a medical record 
dated in May 2000, along with some muscle wasting of the left 
quadriceps.  The most recent VA medical examination of July 
2001 determined that the ligaments were stable for both 
knees.  This examiner specifically noted that patella 
subluxation and lateral instability were not identified.  As 
such, the Board finds that the competent medical evidence is 
against a finding that the service-connected disability has 
resulted in more than mild recurrent instability or 
subluxation.  Therefore, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5257 for either his right or his left 
knee.  

The Court of Appeals for Veterans' Claims has indicated that 
Diagnostic Code 5257 "is not predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In regard to the veteran's service-connected degenerative 
joint disease of both knees, the Board finds that the medical 
evidence clearly shows that these disabilities are manifested 
by painful motion.  However, the competent medical evidence 
does not show that either knee has flexion limited to 30 
degrees or less, nor extension limited to 15 degrees or more.  
Both the July 1999 and July 2001 VA medical examinations 
showed full extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  In addition, the July 1999 VA examinations shows 
active flexion of 90 degrees, bilaterally; and passive 
flexion to 110 degrees without discomfort on either side.  
The July 2001 VA examination showed 130 degrees of flexion 
for both knees.  The July 1999 VA examiner opined that the 
veteran would lose approximately 20 degrees of flexion during 
flare-ups of pain.  Thus, there is indication of additional 
functional limitation with consideration of pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  However, even taking into 
consideration this additional impairment, the degree of  loss 
of motion falls far short of what is required for a rating in 
excess of 10 percent for either knee under either Diagnostic 
Code 5260 or 5261.  As such, he does not meet or nearly 
approximate the criteria necessary for the next higher 
rating.  The Board has also considered the apparent atrophy 
of the left quadriceps muscle but there is no indication that 
such results in any additional limitation of motion of the 
left knee beyond the additional 20 degrees of flexion loss 
noted above.  The Board finds that there is no objective 
evidence to show that pain, flare-ups of pain, weakened 
movement, excess fatigability, or incoordination results in 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent for either knee 
under either Code 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for any of his service-
connected knee disabilities.  Thus, the Board concludes that 
the preponderance of the evidence is against these claims, 
and they must be denied.  As the preponderance of the 
evidence is against the veteran's appellate claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As an additional matter, the Board concurs with the RO's 
determination that the record does not support assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for 
any of the service-connected knee disabilities.  Nothing in 
the medical records indicates the veteran has had any recent 
hospitalizations because of his knees.  The Board 
acknowledges that the veteran indicated at his July 1999 VA 
medical examination that he was not able to retain employment 
due to his knee problems.  However, his contentions are not 
supported by the objective medical evidence.  Moreover, the 
Board finds that the evidence tends to indicate that any 
problems with employability are due to the nonservice-
connected schizophrenia.  In pertinent part, the Board notes 
that it was determined in April 2002 that the veteran was not 
competent to handle his VA benefits due to this disability.  
Therefore, the Board concludes that the impairment 
attributable to the veteran's service-connected knee 
disabilities are adequately compensated by the current 
schedular ratings, and that the record does not show that 
these disabilities presents such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Accordingly, a referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for ligamentous laxity 
with possible meniscus tear of the left knee, currently rated 
as 10 percent disabling, is denied.

Entitlement to an increased rating for degenerative joint 
disease with limitation of motion and painful motion, left 
knee, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for ligamentous laxity 
with possible meniscus tear of the right knee, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased rating for degenerative joint 
disease with limitation of motion and painful motion, right 
knee, currently rated as 10 percent disabling, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

